Citation Nr: 1508670	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  11-11 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) in excess of 
10 percent for right knee medial meniscus tear.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1979 to June 1982, from November 1982 to November 1984, and from October 2009 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The issues of service connection for PTSD, depression, and anxiety have been consolidated to a single issue of service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, given the nature of the Veteran's claims and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.
 
The issue of service connection for an amnestic disorder has been raised by the record in an October 2014 VA Form 21-4138, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also October 2014 VA Form 21-526EZ; November 10, 2009 VA treatment record.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In an October 2011 VA Form 21-4138, the Veteran's representative requested a Board hearing at a local VA office (Travel Board Hearing) for all issues on appeal.  For this reason, the issues of service connection for an acquired psychiatric disorder and a higher initial disability rating for right knee medial meniscus are REMANDED to the AOJ. 



REMAND

In an October 2011 VA Form 21-4138, the Veteran's representative indicated that the Veteran desired a Travel Board hearing.  For this reason, a remand to satisfy the hearing request is warranted.  See 38 C.F.R. §§ 20.700, 20.704(a) (2014); see also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).

Accordingly, the issues of service connection for an acquired psychiatric disorder and a higher initial disability rating for right knee medial meniscus tear are REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  Notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



